       Case 6:19-cv-01948-AA    Document 6   Filed 08/10/20   Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                               EUGENE DIVISION




NICHOLAS-JON PARTIN dba ALANNA                          Civ No. 6:19-cv-1948-AA
NICOLE PARTIN,                                         OPINION AND ORDER

            Plaintiff,

      vs.

AARON GEVATOSKI; SCOTT JACKSON;
JIM YON; CONNOR MCCAHILL; ANDREW
JOHNSON; DAKOTAH KEYS; JASON VAN
ECK; ERIC KONZELMAN; BENTON
COUNTY SHERIFF’S OFFICE; BENTON
COUNTY CIRCUIT COURT; LINN COUNTY
SHERIFF’S OFFICE; LINN COUNTY
CIRCUIT COURT; OREGON STATE POLICE
ALBANY STATION; OREGON STATE
POLICE OSU CAMPUS DIVISION; SWEET
HOME POLICE DEPARTMENT; OREGON
DEPARTMENT OF JUSTICE; STATE OF
OREGON,

            Defendants.


AIKEN, District Judge:




Page 1 – OPINION AND ORDER
          Case 6:19-cv-01948-AA    Document 6     Filed 08/10/20    Page 2 of 14




      Plaintiff Nicholas Jon Partin dba Alanna Nicole Partin1 seeks leave to proceed

in forma pauperis (“IFP”) in this action. In addition to the Complaint (doc. 1), plaintiff

has filed a “Motion for Injunction and Remandation [sic] to Federal Court for Motion

for Answer of Federal Question and Rights Violations then Anything Remaining

Ap[p]licable Return to Proper Venue as Determined by Magistrate” (doc. 2), which

this Court interprets as a Motion for Preliminary Injunction. For the reasons set

forth below, the Complaint (doc. 1) is DISMISSED with leave to amend as to all

claims brought pursuant to 42 U.S.C. § 1983. As to plaintiff’s remaining claims, the

Complaint (doc. 1) is DISMISSED with prejudice. Likewise, plaintiff’s Motion for

Injunction (doc. 2) is DENIED.

                                 LEGAL STANDARD

      Generally, all parties instituting any civil action in United States District

Court must pay a statutory filing fee. 28 U.S.C. § 1914(a). However, the federal IFP

statute, 28 U.S.C. § 1915(a)(1), provides indigent litigants an opportunity for

meaningful access to federal courts despite their inability to pay the costs and fees

associated with that access. To authorize a litigant to proceed IFP, a court must make

two determinations. First, a court must determine whether the litigant is unable to

pay the costs of commencing the action. 28 U.S.C. § 1915(a)(1). Second, it must assess

whether the action is frivolous, malicious, fails to state a claim upon which relief may



      1 Plaintiff’s Complaint (doc. 1) lists the plaintiff as “ALANNA NICOLE
PARTIN MN ANC 1058427200026” but is signed by Nicholas-Jon Partin, the “AUTH
REP / NAME HOLDER TO ALANNA.” However, based on documentation (doc. 1-2)
attached to the Complaint, this Court infers that Alanna Nicole Partin is an assumed
business name and alias of Nicholas-Jon Partin.


Page 2 – OPINION AND ORDER
        Case 6:19-cv-01948-AA       Document 6      Filed 08/10/20   Page 3 of 14




be granted, or seeks monetary relief from a defendant who is immune to such relief.

28 U.S.C. § 1915(e)(2)(B).

       In regard to the second of these determinations, district courts have the power

under 28 U.S.C. § 1915(e)(2)(B) to screen complaints even before service of the

complaint on the defendants and must dismiss a complaint if it fails to state a claim.

Courts apply the same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing

a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter,

668 F.3d 1108, 1112 (9th Cir. 2012). To survive a motion to dismiss under the federal

pleading standards, the complaint must include a short and plain statement of the

claim and “contain sufficient factual matter, accepted as true, to ‘state a claim for

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. The plausibility

standard . . . asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. The court is not required to accept legal conclusions, unsupported

by alleged facts, as true. Id.

       Pro se pleadings are held to less stringent standards than pleadings by

attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). That is, the court should

construe pleadings by pro se plaintiffs liberally and afford the plaintiffs the benefit of

any doubt. Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir.

1988). Additionally, a pro se litigant is entitled to notice of the deficiencies in the




Page 3 – OPINION AND ORDER
          Case 6:19-cv-01948-AA    Document 6    Filed 08/10/20   Page 4 of 14




complaint and the opportunity to amend, unless the complaint’s deficiencies cannot

be cured by amendment. Id.

                                    DISCUSSION

      The Complaint in this case offers minimal facts and is largely unintelligible.

From what the Court can best gather, plaintiff is facing multiple state-level criminal

charges in Benton County Circuit Court and in Linn County Circuit Court,

respectively. Doc. 1-2 at 2-5; 7-15. Although plaintiff appears to have filed this

complaint on behalf of a Minnesota business by the name of Alanna Nicole Partin

(“ANP”), documents attached to the Complaint (doc. 1-2 at 6) reveal that ANP is an

assumed business name, not a separate legal entity. This fact alone undercuts a large

portion of plaintiff’s claims, which appear to allege that state and local officials

wrongfully pursued and filed charges against plaintiff’s business, ANP, which

plaintiff argues is “NOT A LIVING BEING.”2 Doc. 2 at 3:3.

      Drawing upon this underlying claim of mistaken identity and a related arrest

stemming from a November 18, 2018 traffic stop, plaintiff alludes to various criminal

and constitutional violations committed by a wide assortment of law enforcement

officers and government entities. Doc. 2 at 1-3. Plaintiff seeks money damages as

well as injunctive relief to enjoin the defendants from pursuing additional criminal

charges against plaintiff. Doc. 1 at 5.

///




      2 Plaintiff goes on to argue that he is wrongfully being held “in peonage” for the
debts of ANP. Doc. 2 at 5:14.


Page 4 – OPINION AND ORDER
          Case 6:19-cv-01948-AA    Document 6    Filed 08/10/20   Page 5 of 14




I.    Potential Immunity of Defendants

      As a preliminary matter, the Court notes that longstanding immunity

doctrines may limit plaintiff’s ability to seek damages against some, if not all, of the

named defendants. Plaintiff has identified, for example, Deputy Aaron Gevatoski,

Sheriff Scott Jackson, Oregon State Trooper Dakotah Keys, Linn County District

Attorney Connor McCahill, the Linn and Benton Circuit Courts, the Oregon State

Police, the Oregon Department of Justice, and the State of Oregon. Setting aside the

question of whether plaintiff intended to pursue liability against any of these listed

defendants in their individual capacity,3 many if not all of the government entities

listed are likely immune from civil liability pursuant to the doctrine of sovereign

immunity. See Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011)

(explaining that states are immune from suit “except as altered by the plan of the

Convention or certain constitutional amendments”) (quoting Alden v. Maine, 527 U.S.

706, 713 (1999)); see generally U.S. Const. amend. XI. Absent a waiver or specific

legislation abrogating such immunity, federal courts may not entertain a private

citizen’s suit against a state. Id. at 254. Plaintiff has not presented evidence of a

waiver by the state, nor does plaintiff seek relief under any statute which provides

for an abrogation of state sovereignty.

///

///



      3 If plaintiff in fact intended to pursue damages against any of the listed
defendants in their individual capacities, the doctrine of qualified immunity presents
additional concerns.


Page 5 – OPINION AND ORDER
           Case 6:19-cv-01948-AA    Document 6     Filed 08/10/20   Page 6 of 14




II.      Abstention Concerns

      Plaintiff’s complaint appears to stem from multiple ongoing criminal charges filed

against plaintiff in both Benton County and Linn County, Oregon.               Under the

Supreme Court holding in Younger, however, a federal court may not intervene by

injunction or declaratory judgment in a pending state court criminal proceeding

except under extraordinary circumstances where the threat of irreparable injury is

“both great and immediate.” Younger v. Harris, 401 U.S. 37, 46 (1971). Similarly,

the Anti-Injunction Act states that “[a] court of the United States may not grant an

injunction to stay proceedings in a State court except as expressly authorized by Act

of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its

judgments.” 28 U.S.C. § 2283. Pursuant to these doctrines of federal abstention, this

Court is not convinced, based on the allegations in the complaint, that interference

with plaintiff’s ongoing state court proceedings would be warranted or appropriate.

Plaintiff should be mindful of these restrictions should he seek to amend his

complaint.

III.     Failure to State a Claim

         As explained above, the federal IFP statute directs a court to assess, in part,

whether an action fails to state a claim upon which relief may be granted. 28 U.S.C.

§ 1915(e)(2)(B). Plaintiff seeks relief under numerous federal statutes, and the Court

will assess each of these claims in turn.

///

///




Page 6 – OPINION AND ORDER
        Case 6:19-cv-01948-AA      Document 6     Filed 08/10/20   Page 7 of 14




A.    Claims Brought Under 18 U.S.C. § 227, 18 U.S.C. § 241, 18 U.S.C. § 242, 18
      U.S.C. § 1581, and 18 U.S.C. § 1661

      To start, plaintiff seeks relief under five criminal statutes, including 18 U.S.C.

§ 227 (Wrongfully influencing a private entity’s employment decisions by a Member

of Congress or an officer or employee of the legislative or executive branch), 18 U.S.C.

§ 241 (Conspiracy against rights), 18 U.S.C. § 242 (Deprivation of rights under color

of law), 18 U.S.C. § 1581 (Peonage; obstructing enforcement), and 18 U.S.C. § 1661

(Robbery ashore). Federal criminal statutes, however, do not provide a basis for a

private cause of action and must be prosecuted by the Attorney General. Frost v.

Robertson, 2009 WL 735690, at *16 (D. Idaho Mar. 19, 2009). Plaintiff has failed to

cite, and the Court is unable to locate, any authority to support a civil cause of action

for violations of these provisions.     Therefore, these claims are dismissed with

prejudice for failure to state a claim upon which relief may be granted.

B.    Claims Brought under 42 U.S.C. § 12203

      Plaintiff also seeks relief under 42 U.S.C. § 12203 (Prohibition against

retaliation and coercion), a miscellaneous provision of 42 U.S.C. §§ 12101 et. seq., also

known as the Americans with Disabilities Act of 1990 (“ADA”). Section 12203 is clear,

however, in that it applies to retaliatory actions taken as a result of an individual’s

opposition to any of the acts or practices “made unlawful by this Act.”     42 U.S.C. §

12203(a). Plaintiff has failed to identity, and the Court is unable to locate, any claim

made under the ADA which might give rise to a retaliation claim under § 12203.

Therefore, this claim is also dismissed with prejudice for failure to state a claim upon

which relief may be granted.



Page 7 – OPINION AND ORDER
        Case 6:19-cv-01948-AA      Document 6    Filed 08/10/20   Page 8 of 14




C.    Claims Brought Under 42 U.S.C. § 1983

      Last, plaintiff seeks relief under 42 U.S.C. § 1983 (Civil action for deprivation

of rights). Section 1983 “provides a federal cause of action against any person who,

acting under color of state law, deprives another of his federal rights.” Conn. v.

Gabbert, 526 U.S. 286, 290 (1999). To maintain a claim under § 1983, a plaintiff must

allege both (1) the deprivation of a right secured by the federal Constitution or

statutory law, and (2) that the deprivation was committed by a person acting under

color of state law.” Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). Plaintiff

refers to various violations of the U.S. Constitution which, although not explicitly

stated, this Court presumes to have been made under § 1983. I will assess each of

the alleged Constitutional violations in turn to determine whether plaintiff has stated

a plausible § 1983 claim for relief.

1.    Second Amendment Claim

      The Second Amendment protects the individual right to keep and bear arms

for the purpose of self-defense. McDonald v. City of Chicago, 561 U.S. 742, 749-50

(2010). Importantly, this right is limited: for example, states have long forbidden the

possession of firearms by felons and the mentally ill. District of Columbia v. Heller,

554 U.S. 570, 626.

      Plaintiff claims that two firearms were seized from his vehicle during a traffic

stop by Deputy Aaron Gevatoski. Doc. 2 at 2:22. The mere occurrence of a firearm

seizure during a traffic stop, however, is not enough to establish a Second

Amendment violation. Police seize and confiscate firearms routinely, and this Court




Page 8 – OPINION AND ORDER
        Case 6:19-cv-01948-AA      Document 6     Filed 08/10/20     Page 9 of 14




will not presume that each and every one of those seizures is an automatic Second

Amendment violation without specific facts indicating such.             Plaintiff has not

provided sufficient factual support to state a claim under the Second Amendment

that is plausible on its face given the numerous limitations on an individual’s right

to bear firearms. However, cognizant of the lenity allowed to pro se parties, the Court

dismisses plaintiff’s Second Amendment claim asserted under § 1983 with leave to

amend the claim.

2.    Fourth Amendment Claims

      The Fourth Amendment protects individuals against “unreasonable searches

and seizures” by the government. Terry v. Ohio, 392 U.S. 1, 8-9 (1968). Due to the

disjointed nature of plaintiff’s filings, it is hard to tell exactly what actions may have

constituted a Fourth Amendment violation in this case.             As plaintiff is pro se,

however, the Court has attempted to discern the various Fourth Amendment claims

alleged given the minimal facts provided.

      First, plaintiff appears to argue that his temporary detention by Deputy

Gevatoski constituted an unreasonable seizure violative of the Fourth Amendment.

The temporary detention of a motorist constitutes a “seizure” within the meaning of

the Fourth Amendment. Whren v. United States, 517 U.S. 806, 809-10 (1996). The

decision to temporarily detain a motorist is “reasonable” where law enforcement has

probable cause to believe that a traffic violation has occurred. Id. at 810. If no

probable cause is found for the initial stop, the temporary seizure of a motorist may

still be found reasonable upon a balancing all relevant factors. Id. at 817. Plaintiff




Page 9 – OPINION AND ORDER
       Case 6:19-cv-01948-AA      Document 6     Filed 08/10/20   Page 10 of 14




alleges that Deputy Gevatoski unlawfully seized his vehicle on November 18, 2018,

“using the guise of a fallen license plate.” Doc. 2 at 1:18. Even construed liberally,

however, this fact alone is not enough to establish an unreasonable seizure which

violates the Fourth Amendment.        On the contrary, this fact, if taken as true,

establishes that Deputy Gevatoski had the requisite probable cause needed to

temporarily detain plaintiff. Again, there are simply not enough facts to indicate

whether this temporary detainment was reasonable in light of the circumstances.

      Second, plaintiff appears to allege that the supposed warrantless search of his

vehicle constituted an unreasonable search in violation of the Fourth Amendment.

The warrantless search of a vehicle by law enforcement is reasonable, though, where

the officer has reason to believe that he is dealing with an armed and dangerous

individual, regardless of whether he has probable cause to arrest the individual for

a crime. Terry, 293 U.S. at 27. An officer need not be certain that the individual is

armed; the question is “whether a reasonably prudent [person] in the circumstances

would be warranted in the belief that his safety or that of others was in danger.” Id.

      Plaintiff claims that Deputy Gevatoski performed a warrantless and

unauthorized search of the vehicle after plaintiff refused to provide identification

upon request, which plaintiff argues “isn’t a crime.” Doc. 2 at 2:7. Plaintiff also

indicates that Deputy Gevatoski claimed to have seen a weapon, although plaintiff

refutes this fact. Doc. 2 at 2:9. With the minimal facts provided, the Court finds that

plaintiff has failed to present a plausible claim of an unlawful search violative of the

Fourth Amendment.




Page 10 – OPINION AND ORDER
       Case 6:19-cv-01948-AA      Document 6     Filed 08/10/20    Page 11 of 14




      Third, plaintiff appears to allege excessive force by Deputy Gevatoski. A police

officer’s use of force in any seizure of a person is analyzed under the Fourth

Amendment’s “objective reasonableness” standard. Graham v. Connor, 490 U.S. 386,

388 (1989). “Because the test of reasonableness under the Fourth Amendment is not

capable of precise definition or mechanical application, however, its proper

application requires careful attention to the facts and circumstances of each

particular case, including the severity of the crime at issue, whether the suspect poses

an immediate threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.”        Id. (internal citations

omitted). Plaintiff alleges that Deputy Gevatoski “committed armed assault upon the

traveler Alanna-nicole : Partin via Taser.”    Doc. 2 at 2:1. With this allegation and

nothing more, there are simply not enough facts present to establish a plausible

excessive force claim.

      In sum the Court cannot determine whether defendant has stated a plausible

claim for a violation of the Fourth Amendment, Therefore, the Court dismisses

plaintiff’s Fourth Amendment claims asserted under § 1983 with leave to amend.

3.    Sixth Amendment Claim

      The Sixth Amendment guarantees the right to a speedy trial and to an

impartial jury. U.S. Const. amend. VI. Determining whether a delay violates the

Sixth Amendment involves “a balancing test, in which the conduct of both the

prosecution and the defendant are weighed.” Barker v. Wingo, 407 U.S. 514, 530

(1972). Here, however, plaintiff has not provided any specific facts which the Court




Page 11 – OPINION AND ORDER
         Case 6:19-cv-01948-AA   Document 6     Filed 08/10/20   Page 12 of 14




might use to assess whether a delay has plausibly occurred which would violate the

Sixth Amendment. Plaintiff merely states that the courts “have failed to follow

speedy trial rules.” Doc. 2 at 6:21-22. Plaintiff also references vague allegations of

tardiness and unexplained absences by various attorneys, none of whom are

identified. Doc. 2 at 6:23-25.    These facts are insufficient to establish a Sixth

Amendment claim. Again, mindful of the lenity afforded to pro se parties, the Court

dismisses plaintiff’s Sixth Amendment claim asserted under § 1983 with leave to

amend.

4.    Eighth Amendment Claim

      The Eighth Amendment protects individuals against excessive bail, excessive

fines, or the infliction of cruel and unusual punishments. U.S. Const. amend. VIII.

Plaintiff’s filings, however, are devoid of facts or details to support an Eighth

Amendment claim. Accordingly, the Court dismisses plaintiff’s Eighth Amendment

claim asserted under § 1983 with leave to amend.

IV.   Federal Rule of Civil Procedure 8

      Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short

and plain statement of the claim showing that the pleader is entitled to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The complaint as it stands now does

not contain a short and plain statement of the claims asserted; in fact, the only way

the Court is able to make sense of the complaint is through the details provided in

the Motion for Injunctive Relief.    If plaintiff chooses to resubmit an amended

complaint, plaintiff is advised that the complaint itself must comply with Rule 8.




Page 12 – OPINION AND ORDER
        Case 6:19-cv-01948-AA      Document 6     Filed 08/10/20   Page 13 of 14




V.     Plaintiff’s Motion for Injunctive Relief

       The legal standard for preliminary injunctive relief requires a litigant to

demonstrate that she is likely to succeed on the merits, that she is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips

in her favor, and that an injunction is in the public interest. Stormans, Inc. v. Selecky,

571 F.3d 960, 978 (9th Cir. 2009) (internal citations omitted). Given the complaint’s

deficiencies detailed above, the Court finds that there is no showing of likelihood of

success on the merits at this time. Moreover, the federal abstention doctrine detailed

in Younger appears to bar the very relief plaintiff seeks given the ongoing nature of

the underlying state court proceedings. Accordingly, plaintiff’s Motion for Injunctive

Relief (doc. 2) is denied.

                                    CONCLUSION

       For the reasons set forth above, the Complaint (doc. 1) is DISMISSED.

Plaintiff is granted leave to amend his claims brought under 42 U.S.C. § 1983. The

remaining claims referenced in the Complaint (doc. 1) are DISMISSED with

prejudice. Similarly, the Motion for Injunctive Relief (doc. 2) is DENIED. The Court

reserves ruling on plaintiff’s IFP application until the submission of an amended

complaint.

///

///

///

///




Page 13 – OPINION AND ORDER
       Case 6:19-cv-01948-AA      Document 6    Filed 08/10/20   Page 14 of 14




      Plaintiff shall have thirty (30) days in which to file an amended complaint.

Plaintiff is advised that failure to file an amended complaint within the allotted time

may result in the entry of a judgment of dismissal.

      IT IS SO ORDERED.

                  10th day of August, 2020.
      Dated this _____




                                     /s/Ann Aiken
                             __________________________
                                    Ann Aiken
                            United States District Judge




Page 14 – OPINION AND ORDER
